DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 15th, 2021 has been entered.
 
Status of the Claims
Examiner acknowledges receipt of Applicant’s amendments and arguments filed with the Office on August 24th, 2021 in response to the Non-Final Office Action mailed on March 24th, 2021.  Per Applicant's response, Claims 21, 29, & 36 have been amended.  Claims 1-20 remain cancelled due to prior amendments.  As such, Claims 21-36 still remain pending in the instant application.  The Examiner has considered each of Applicant’s amendments and/or remarks, and they will be addressed below.

Response to Arguments
Applicant’s arguments with respect to claim(s) 21-36 have been considered but are moot due to the new grounds of rejection necessitated by Applicant’s amendments.

Drawings
The drawings were previously objected to under 37 CFR 1.83(a).  Applicant has removed the claim limitations that are not shown in the figures, thereby obviating this objection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in 
Claims 21-22, 24-26, & 28-30, & 32-36 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2007/0048157 to Collins et al. in view of US 4,218,195 to Shure and US 2004/0131482 to King.

    PNG
    media_image1.png
    595
    817
    media_image1.png
    Greyscale

In regards to independent Claims 21, 29, & 36, and with particular reference to Figures 1-14 (see also Fig. 10 directly above), Collins et al. (Collins) discloses:

(21)	A bilge pump (10; Figs. 4 & 10-11; “the pump is installed in the bilge of a boat”; para. 28) comprising: a bilge pump arrangement (Fig. 10) having an inline pump (13-15) and a combined pump and controller housing (11) with two adjoining compartments (12 & 16; Figs. 4 & 8-9) that are molded together in a single piece (Fig. 4; para. 23) and that share a common wall (labeled by the Examiner in Fig. 10 above) separating a pump compartment (all space to the right of the controller compartment (all space to the left of the common wall; Figs. 8 & 10), the pump compartment configured to contain the inline pump entirely therein (Fig. 10) and having an integrated strainer base (37) with passageways (38) to allow water to pass into and flood the pump compartment so as to form a flooded pump compartment to be pumped (Figs. 5 & 10; para. 27; 2” flooding shown in Fig. 10), the watertight controller compartment configured to receive controller (53) with to power the inline pump (Fig. 10; para. 30), a switch assembly (67) configured to selectively operate on/off functionality of the inline pump (para. 37); 

(29)	A kit (Figs. 1-13) for installing a battery operated remote switched bilge pump (10) weighing less than one pound in a kayak or other small watercraft (“the pump is installed in the bilge of a boat”; para. 28), comprising: a bilge pump arrangement (Fig. 10) having an inline pump (13-15) and a combined pump and controller housing (11) with two adjoining compartments (12 & 16) that are molded together in a single piece (Fig. 4; para. 23) and that share a common wall (labeled by the Examiner in Fig. 10 above) separating a pump compartment (all space to the right of the common wall; Figs. 8 & 10) and a watertight controller compartment (all space to the left of the common wall; Figs. 8 & 10), the pump compartment configured to contain the inline pump entirely therein (as seen in Fig. 10) and having an integrated strainer base (37) with passageways (38) to allow water to pass into and flood the pump compartment so as to form a flood pump compartment to be pumped (Figs. 5 & 10; para. 27; 2” flooding shown in Fig. 10), the watertight controller compartment configured to receive controller (53) to power the  inline pump (Fig. 10; para. 30); a switch assembly (67) configured to selectively operate on/off functionality of the inline pump (para. 37)

(36)	A bilge pump (10; Figs. 1-13; “the pump is installed in the bilge of a boat”; para. 28) comprising: a bilge pump arrangement (Fig. 10) having an inline pump (13-15) and a combined pump and controller housing (11) with two adjoining compartments (12 & 16) that are molded together in a single piece (Fig. 4; para. 23) and that share a common wall (labeled by the Examiner in Fig. 10 above) separating a pump compartment (all space to the right of the common wall; Figs. 8 & 10) and a watertight controller compartment (all space to the left of the common wall; Figs. 8 & 10), the pump compartment configured to contain the inline pump entirely therein (as seen in Fig. 10) and having an integrated strainer base (37) with passageways (38) to allow water to pass into and flood the pump compartment so as to form a flood pump compartment to be pumped (Figs. 5 & 10; para. 27; 2” flooding shown in Fig. 10); a switch assembly (37) configured to selectively operate on/off functionality of the inline pump (para. 37)……the inline pump being dimensioned with a predetermined inline pump size, shape or contour (pump shape seen in Figs. 4 & 10), the pump compartment being configured with an associated predetermined pump compartment size, shape or contour that substantially corresponds to the predetermined inline pump size, shape or contour (seen in Figs. 4 & 10) in order to arrange the inline pump therein (as seen in Fig. 10), and the inline pump and the pump compartment having corresponding cylindrical shapes (apparent in Figs. 4 & 7).

As noted in the citations above, Collins discloses the majority of Applicant’s claimed invention, but does not disclose:
1) the pump weighs less than one pound (Collins discloses no particular weight), 
2) the watertight compartment 16 forming a battery compartment configured to receive batteries (Collins’ compartment receives a controller instead, as denoted in bold above)

At the outset, the Examiner notes that Collins does not disclose that his pump is “less than one pound”, as claimed within Claim 29.  However, the Examiner notes that it has been held by the courts that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges (see In re AIler, 105 USPQ 233) or an optimum value of a result effective variable (see In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)) involves only routine skill in the art.  Please note that in paragraphs 8-9 & 43 of the published application, this weight range has been disclosed, but the Applicant has failed to disclose any criticality for the claimed limitations.  Thus, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have designed the pump to weigh less than 1 pound, since it has been held that discovering an optimum value (i.e. an optimum weight) of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  Regarding the other two deficiencies in Collins, Shure and King remedy these deficiencies.  In particular, Shure discloses another submersible bilge pump assembly (Fig. 4) for draining  aquariums or other similar functions, and discloses a pump and battery housing 11 having a pump compartment 13 and battery compartment 14 separated by a common wall 55 (Fig. 4).  Shure discloses arranging rechargeable batteries within the battery compartment in order to power the pump motor while providing a lightweight, compact, and inexpensive submersible pump that facilitates use of the pump.  Furthermore, it is apparent from Shure that by providing battery power within the electronics compartment, external wiring for power is not required, thereby greatly enhancing pump versatility and allowing it to be used in more environments.  Additionally, King discloses another bilge pump assembly for boating applications (Abstract) and which further includes a detachable coupling arrangement (i.e. Velcro; para. 16) configured to couple the bilge pump arrangement to a surface of a kayak or other watercraft so as to allow installation of the bilge pump arrangement to perform bilge without the need for drilling or making any hole in any surface of the kayak or other watercraft, and also to allow removal of the bilge pump arrangement for cleaning and battery replacement.  King states that use of Velcro facilitates installation and removal of the pump which providing additional weight savings.  As such, by utilizing such the integrated battery power source of Shure and simplified coupling arrangement of King for Collins’ bilge pump in the same manner, similar benefits would be achieved.  Therefore, to one of ordinary skill desiring an improved bilge pump assembly having a more versatility and which provides quicker and easier mounting/installation within a boat bilge, it would have been obvious to utilize the techniques disclosed in Shure and King in combination with those of Collins in order to obtain such results.  Consequently, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Collins’ controller compartment (16) to contain the power source therein (i.e. the rechargeable batteries from Shure, thereby eliminating the external power wiring) and to utilize Velcro attachment means for mounting the pump in the boat bilge (as taught in King, thereby simplifying and expediting the pump mounting) in order to obtain predictable results; those results being an improved bilge pump having greater versatility and quicker/easier installation and removal of the pump to/from the boat bilge.

In regards to Claims 22 & 30, Collins’ switch assembly (67) is configured with wires (50-52) coupled to the bilge pump arrangement (Fig. 14) so as to operate on/off functionality of the pump remotely (para. 37).  It is further apparent from Collins that the switch is battery-operated (at battery “B” in Fig. 14, which are now Shure’s rechargeable batteries mounted in Collins’ compartment 16, as noted above).  Collins does not specify a 3-4 foot wire length for the wires.  However, it would have been an obvious matter of design choice to such a length, since applicant has not disclosed that 3-4 feet solves any stated problem or is for any particular purpose and it appears that the invention would 
In regards to Claims 24, 28, & 33-34, King’s detachable coupling arrangement (i.e. the Velcro) consists of one piece of fabric having hooks, and another piece of fabric having loops for coupling to the hooks (these are all features that are implicit to Velcro, as disclosed in King). 
In regards to Claim 25, Collins’ bilge pump arrangement is a battery operated remote switched bilge pump (Fig. 14) for installing in a kayak or the watercraft (“the pump is installed in the bilge of a boat”; para. 28).  Collins does not disclose the specific weight of his pump.  Thus, Collins discloses the claimed invention except for a pump weight of “less than 1 pound”.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide a pump of less than 1 pound weight, since it has been held that discovering an optimum value (i.e. weight) of a result effective variable (i.e. various pump weights) involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  Refer also to Claim 29 previously above.
In regards to Claims 26 & 35, see Claim 36 above.
In regards to Claim 32, Collins’ batteries (i.e. the rechargeable batteries from Shure, as noted above) are configured to provide voltage to the pump, but Shure does not specify “about 6 volts”, as claimed.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to utilize 6-volt batteries (given a 6 volt-capable pump), since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  Additionally, it would have been an obvious matter of design choice to utilize a 6-volt power source, since Applicant has not disclosed that such voltage solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with other voltages compatible with a given pump motor.
	
Claims 23, 27, & 31 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Collins-Shure-King as applied above, and further in view of US 5,669,323 to Pritchard.
In regards to Claims 23, 27, & 31, Collins’ switch assembly 67 is battery operated, arranged in the housing 11 (when modified by Shure internal power source), and configured to operate the on/off functionality of the pump.  However, Shure does not further disclose additional wireless control for the switch. 
However, as described in the previous office action, Pritchard discloses the use of a wireless remote switch 84 that is battery operated and configured to wirelessly operate an internal switch 78 to control the on/off functionality of the pump (col. 4, lines 60-67). Use of such a remote switch improves the versatility of pump by allowing a user to control the pump at a position away from the pump.  Therefore, to one of ordinary skill desiring a more versatile bilge pump, it would have been obvious to utilize the techniques disclosed in Pritchard in combination with those seen in Collins in order to obtain such a result.  Consequently, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Collins’ pump with the remote wireless switch taught in Pritchard in order to obtain predictable results; those results being a more convenient and accessible way of operating the bilge pump when required.

Conclusion
Applicant's amendments filed on August 24th, 2021 have necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER BRYANT COMLEY whose telephone number is (571)270-3772.  The examiner can normally be reached on Monday-Friday 9AM-6PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 571-272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALEXANDER B COMLEY/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        

ABC